Exhibit 10.19(b)

 

NONCOMPETE AGREEMENT

 

This Agreement is made as of Nov. 6, 2004 by and between Equitable Resources,
Inc., a Pennsylvania corporation (Equitable Resources, Inc. and its
majority-owned subsidiaries are hereinafter collectively referred to as the
“Company”), and Diane L. Prier (the “Employee”).

 

WITNESSETH:

 

WHEREAS, in order to protect the business and goodwill of the Company, the
Company desires to obtain certain non-competition covenants from the Employee
and the Employee desires to agree to such covenants in exchange for the
Company’s agreement to pay certain severance benefits in the event that the
Employee’s employment with the Company is terminated in certain events; and

 

WHEREAS, the Employee is willing to enter into this Agreement, which contains,
among other things, specific non-competition agreements, in consideration of the
simultaneous execution by the Company and the Employee of a Change of Control
Agreement (the “Change of Control Agreement”), which enhances in certain
respects the benefits that the Company will pay to the Employee if the
Employee’s employment with the Company is terminated in certain events following
a change of control of the Company.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 


1.             IF THE EMPLOYMENT OF THE EMPLOYEE WITH THE COMPANY IS TERMINATED
BY THE COMPANY FOR ANY REASON OTHER THAN CAUSE (AS DEFINED BELOW), THE COMPANY
SHALL PAY THE EMPLOYEE, FROM THE DATE OF TERMINATION, TWENTY-FOUR (24) MONTHS OF
BASE SALARY AT THE EMPLOYEE’S ANNUAL BASE SALARY LEVEL IN EFFECT AT THE TIME OF
SUCH TERMINATION OR IMMEDIATELY PRIOR TO THE SALARY REDUCTION THAT SERVES AS THE
BASIS FOR TERMINATION FOR GOOD REASON. EMPLOYEE WILL ALSO BE ENTITLED TO
TWENTY-FOUR (24) MONTHS OF HEALTH BENEFITS CONTINUATION AND OUTPLACEMENT
ASSISTANCE FOR A PERIOD NOT TO EXCEED TWELVE (12) MONTHS. SUCH BASE SALARY
AMOUNT SHALL BE PAID BY THE COMPANY TO THE EMPLOYEE IN ONE LUMP SUM PAYABLE
WITHIN THIRTY (30) DAYS AFTER THE EMPLOYEE’S TERMINATION OR RESIGNATION
HEREUNDER. SOLELY FOR PURPOSES OF THIS AGREEMENT, “CAUSE” SHALL MEAN (I) A
CONVICTION OF A FELONY, A CRIME OF MORAL TURPITUDE OR FRAUD, (II) THE EMPLOYEE’S
WILLFUL AND CONTINUOUS ENGAGEMENT IN CONDUCT WHICH IS DEMONSTRABLY AND
MATERIALLY INJURIOUS TO THE COMPANY, OR (III) THE WILLFUL AND CONTINUED REFUSAL
BY THE EMPLOYEE TO PERFORM THE DUTIES OF HIS OR HER POSITION IN A REASONABLE
MANNER FOR THIRTY (30) DAYS AFTER WRITTEN NOTICE IS GIVEN TO THE EMPLOYEE BY THE
COMPANY SPECIFYING IN REASONABLE DETAIL THE NATURE OF THE DEFICIENCY IN THE
EMPLOYEE’S PERFORMANCE.


 


2.             WHILE THE EMPLOYEE IS EMPLOYED BY THE COMPANY AND FOR A PERIOD OF
TWELVE (12) MONTHS AFTER DATE OF EMPLOYEE’S TERMINATION OF EMPLOYMENT WITH
COMPANY FOR ANY REASON, THE EMPLOYEE SHALL NOT (I) DIRECTLY OR INDIRECTLY
ENGAGE, WHETHER AS AN EMPLOYEE, CONSULTANT, PARTNER, OWNER, AGENT, STOCKHOLDER,
OFFICER, DIRECTOR OR OTHERWISE, ALONE OR IN ASSOCIATION WITH ANY OTHER PERSON OR
ENTITY, IN (A) THE ENERGY INDUSTRY, INCLUDING THE EXPLORATION, PRODUCTION,
TRANSMISSION, DISTRIBUTION AND MARKETING OF OIL, NATURAL GAS OR NATURAL GAS
LIQUIDS ANYWHERE IN THE CONTINENTAL


 

--------------------------------------------------------------------------------


 


UNITED STATES EAST OF THE MISSISSIPPI RIVER (EXCLUDING THE GULF OF MEXICO),
EXCEPT THAT THE RESTRICTION AS TO THE REGULATED DISTRIBUTION OF OIL, NATURAL GAS
OR NATURAL GAS LIQUIDS SHALL BE LIMITED TO THE MARKETS IN WHICH THE COMPANY
CONDUCTED SUCH BUSINESS OR CONTEMPLATED (WITH THE EMPLOYEE’S KNOWLEDGE)
CONDUCTING SUCH BUSINESS AT THE TIME OF THE TERMINATION OF EMPLOYEE’S
EMPLOYMENT, OR (B) ANY BUSINESS ACTIVITY THAT COMPETES WITH ANY PROJECT OR
PROPOSED PROJECT WHICH WAS DISCUSSED BY OR WITH THE EMPLOYEE IN THE COURSE OF
HIS OR HER EMPLOYMENT WITH THE COMPANY OR ANY PROJECT OR PROPOSED PROJECT WITH
RESPECT TO WHICH THE COMPANY INITIATED ANY BUSINESS ACTIVITY DURING THE COURSE
OF HIS OR HER EMPLOYMENT (FOR PURPOSES OF THIS SUBSECTION (I) EMPLOYMENT OR
ENGAGEMENT BY A CUSTOMER OF THE COMPANY TO PROVIDE OR MANAGE SERVICES THAT ARE
PROVIDED BY THE COMPANY SHALL BE DEEMED TO VIOLATE THIS SUBSECTION (I)); (II)
DIRECTLY OR INDIRECTLY ON HIS OR HER OWN BEHALF OR ON BEHALF OF ANY OTHER PERSON
OR ENTITY CONTACT (A) ANY CUSTOMER OF THE COMPANY WITH WHOM HE OR SHE HAD
CONTACT WHILE EMPLOYED BY THE COMPANY, OR (B) ANY PERSON OR ENTITY TO WHOM HE OR
SHE ATTEMPTED TO MARKET THE COMPANY’S PRODUCTS AND SERVICES WHILE EMPLOYED BY
THE COMPANY, IN EITHER CASE, FOR THE PURPOSE OF SOLICITING THE PURCHASE OF ANY
PRODUCT OR SERVICE THAT COMPETES WITH ANY PRODUCT OR SERVICE OFFERED BY THE
COMPANY OR WHICH WAS CONSIDERED TO BE OFFERED BY THE COMPANY WHILE THE EMPLOYEE
WAS EMPLOYED BY THE COMPANY; (III) TAKE AWAY OR INTERFERE, OR ATTEMPT TO
INTERFERE, WITH ANY CUSTOM, TRADE OR EXISTING CONTRACTUAL RELATIONS OF THE
COMPANY, INCLUDING ANY BUSINESS PROJECT OR ANY CONTEMPLATED BUSINESS PROJECT
WHICH REPRESENTATIVES OF THE COMPANY HAVE DISCUSSED WITH ANY POTENTIAL
PARTICIPANT IN SUCH PROJECT; OR (IV) DIRECTLY OR INDIRECTLY ON HIS OR HER OWN
BEHALF OR ON BEHALF OF ANY OTHER PERSON OR ENTITY SOLICIT OR INDUCE, OR CAUSE
ANY OTHER PERSON OR ENTITY TO SOLICIT OR INDUCE, OR ATTEMPT TO INDUCE, ANY
EMPLOYEE OR CONSULTANT TO LEAVE THE EMPLOY OF OR ENGAGEMENT BY THE COMPANY OR
ITS SUCCESSORS, ASSIGNS, OR AFFILIATES, OR TO VIOLATE THE TERMS OF THEIR
CONTRACTS WITH THE COMPANY. EMPLOYEE MAY PURCHASE OR OTHERWISE ACQUIRE UP TO
(BUT NOT MORE THAN) 1% OF ANY CLASS OF SECURITIES OF ANY ENTERPRISE (BUT WITHOUT
OTHERWISE PARTICIPATING IN THE ACTIVITIES OF SUCH ENTERPRISE) IF SUCH SECURITIES
ARE LISTED ON ANY NATIONAL SECURITIES EXCHANGE OR HAVE BEEN REGISTERED UNDER
SECTION 12(G) OF THE SECURITIES EXCHANGE ACT OF 1934.


 


3.             THE COMPANY MAY TERMINATE THIS AGREEMENT BY GIVING TWENTY-FOUR
(24) MONTHS’ PRIOR WRITTEN NOTICE TO THE EMPLOYEE; PROVIDED THAT ALL PROVISIONS
OF THIS AGREEMENT SHALL APPLY IF ANY EVENT SPECIFIED IN SECTIONS 1 OR 2 OCCURS
PRIOR TO THE EXPIRATION OF SUCH TWENTY-FOUR (24) MONTH PERIOD. NOTWITHSTANDING
ANYTHING IN THIS AGREEMENT TO THE CONTRARY, UPON THE OCCURRENCE OF A CHANGE OF
CONTROL AS SUCH TERM IS DEFINED IN THE CHANGE OF CONTROL AGREEMENT, THIS
AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT AND MAY NOT THEREAFTER BE
TERMINATED (EVEN IF NOTICE OF TERMINATION HAS BEEN GIVEN IN THE PREVIOUS
TWENTY-FOUR (24) MONTHS UNDER THE FIRST SENTENCE OF THIS PARAGRAPH), EXCEPT UPON
WRITTEN NOTICE BY EMPLOYEE TO THE COMPANY. IF EMPLOYEE RECEIVES PAYMENT OF
BENEFITS UNDER THE CHANGE OF CONTROL AGREEMENT, HE SHALL NOT RECEIVE BENEFITS
UNDER THIS AGREEMENT, WHICH SHALL THEREUPON TERMINATE AND BE OF NO FURTHER FORCE
OR EFFECT.


 


4.             THE PROVISIONS OF THIS AGREEMENT ARE SEVERABLE. TO THE EXTENT
THAT ANY PROVISION OF THIS AGREEMENT IS DEEMED UNENFORCEABLE IN ANY COURT OF LAW
THE PARTIES INTEND THAT SUCH PROVISION BE CONSTRUED BY SUCH COURT IN A MANNER TO
MAKE IT ENFORCEABLE. IN AN ACTION BY THE COMPANY TO ENFORCE THE COVENANTS SET
FORTH IN PARAGRAPH 2 HEREOF, ANY CLAIMS ASSERTED BY EMPLOYEE AGAINST THE
COMPANY, INCLUDING BUT NOT LIMITED TO A CLAIM BY THE EMPLOYEE FOR BREACH OF THIS
AGREEMENT, SHALL NOT CONSTITUTE A DEFENSE TO THE COMPANY’S ACTION TO ENFORCE THE
AFOREMENTIONED COVENANTS.


 

--------------------------------------------------------------------------------


 


5.             THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT: (I) THIS AGREEMENT IS
NECESSARY FOR THE PROTECTION OF THE LEGITIMATE BUSINESS INTERESTS OF THE
COMPANY; (II) THE RESTRICTIONS CONTAINED IN THIS AGREEMENT ARE REASONABLE; (III)
THE EMPLOYEE HAS NO INTENTION OF COMPETING WITH THE COMPANY WITHIN THE
LIMITATIONS SET FORTH ABOVE; (IV) THE EMPLOYEE ACKNOWLEDGES AND WARRANTS THAT
EMPLOYEE BELIEVES THAT EMPLOYEE WILL BE FULLY ABLE TO EARN AN ADEQUATE
LIVELIHOOD FOR EMPLOYEE AND EMPLOYEE’S DEPENDENTS IF THE COVENANT NOT TO COMPETE
CONTAINED IN THIS AGREEMENT IS ENFORCED AGAINST THE EMPLOYEE; AND (V) THE
EMPLOYEE HAS RECEIVED ADEQUATE AND VALUABLE CONSIDERATION FOR ENTERING INTO THIS
AGREEMENT.


 


6.             THE EMPLOYEE STIPULATES AND AGREES THAT ANY BREACH OF THIS
AGREEMENT BY THE EMPLOYEE WILL RESULT IN IMMEDIATE AND IRREPARABLE HARM TO THE
COMPANY, THE AMOUNT OF WHICH WILL BE EXTREMELY DIFFICULT TO ASCERTAIN, AND THAT
THE COMPANY COULD NOT BE REASONABLY OR ADEQUATELY COMPENSATED BY DAMAGES IN AN
ACTION AT LAW. FOR THESE REASONS, THE COMPANY SHALL HAVE THE RIGHT, WITHOUT
OBJECTION FROM THE EMPLOYEE, TO OBTAIN SUCH PRELIMINARY, TEMPORARY OR PERMANENT
MANDATORY OR RESTRAINING INJUNCTIONS, ORDERS OR DECREES AS MAY BE NECESSARY TO
PROTECT THE COMPANY AGAINST, OR ON ACCOUNT OF, ANY BREACH BY THE EMPLOYEE OF THE
PROVISIONS OF SECTION 2 HEREOF. IN THE EVENT THE COMPANY OBTAINS ANY SUCH
INJUNCTION, ORDER, DECREE OR OTHER RELIEF, IN LAW OR IN EQUITY, (I) THE DURATION
OF ANY VIOLATION OF SECTION 2 SHALL BE ADDED TO THE 12 MONTH RESTRICTED PERIOD
SPECIFIED IN SECTION 2, AND (II) THE EMPLOYEE SHALL BE RESPONSIBLE FOR
REIMBURSING THE COMPANY FOR ALL COSTS ASSOCIATED WITH OBTAINING THE RELIEF,
INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES AND COSTS OF SUIT. SUCH RIGHT
TO EQUITABLE RELIEF IS IN ADDITION TO THE REMEDIES THE COMPANY MAY HAVE TO
PROTECT ITS RIGHTS AT LAW, IN EQUITY OR OTHERWISE.


 


7.             THIS AGREEMENT (INCLUDING THE COVENANT NOT TO COMPETE CONTAINED
IN SECTION 2) SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE SUCCESSORS
AND ASSIGNS OF THE COMPANY.


 


8.             THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA. FOR THE PURPOSE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, EMPLOYEE
IRREVOCABLY CONSENTS AND SUBMITS TO THE JURISDICTION AND VENUE OF ANY STATE OR
FEDERAL COURT LOCATED IN ALLEGHENY COUNTY, PENNSYLVANIA. EMPLOYEE AGREES THAT
SERVICE OF THE SUMMONS AND COMPLAINT AND ALL OTHER PROCESS WHICH MAY BE SERVED
IN ANY SUCH SUIT, ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING BY REGISTERED
MAIL A COPY OF SUCH PROCESS EMPLOYEE AT THE ADDRESSES SET FORTH BELOW. EMPLOYEE
IRREVOCABLY WAIVES ANY OBJECTION WHICH THEY MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH COURT AND ANY CLAIM
THAT SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM AND AGREES THAT SERVICE OF PROCESS IN ACCORDANCE WITH THIS
SECTION WILL BE DEEMED IN EVERY RESPECT EFFECTIVE AND VALID PERSONAL SERVICE OF
PROCESS UPON EMPLOYEE. NOTHING IN THIS AGREEMENT WILL BE CONSTRUED TO PROHIBIT
SERVICE OF PROCESS BY ANY OTHER METHOD PERMITTED BY LAW. THE PROVISIONS OF THIS
SECTION WILL NOT LIMIT OR OTHERWISE AFFECT THE RIGHT OF THE COMPANY TO INSTITUTE
AND CONDUCT AN ACTION IN ANY OTHER APPROPRIATE MANNER, JURISDICTION OR COURT.
THE EMPLOYEE AGREES THAT FINAL JUDGMENT IN SUCH SUIT, ACTION OR PROCEEDING WILL
BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTION BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.


 


9.             THIS AGREEMENT CONTAINS THE ENTIRE AGREEMENT BETWEEN THE PARTIES
HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR
AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN (OTHER THAN THE CHANGE OF CONTROL
AGREEMENT). THIS AGREEMENT MAY NOT BE CHANGED, AMENDED, OR MODIFIED, EXCEPT BY A
WRITTEN INSTRUMENT SIGNED BY THE PARTIES.


 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereunto duly authorized, and the Employee has hereunto set his hand,
all as of the day and year first above written.

 

ATTEST:

EQUITABLE RESOURCES, INC.

 

 

/s/ Tracy L. Caruso

 

By:

/s/ Charlene Petrelli

 

 

 

WITNESS:

EMPLOYEE:

 

 

/s/ Philip R. Prier

 

/s/ Diane L. Prier

 

 

--------------------------------------------------------------------------------